Citation Nr: 0414841	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  02-14 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility for entitlement to a permanent and total 
disability rating for pension purposes.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO) 
in June 2002.



Procedural history

The appellant served on active duty from June 21, 1976 to 
July 23, 1976.  

In June 2002, the RO advised the appellant that he was not 
eligible for nonservice-connected disability pension 
benefits.  The appellant thereafter indicated timely 
disagreement with that decision, and perfected his appeal of 
that claim with the submittal of a substantive appeal (VA 
Form 9) in August 2002.

Issue not on appeal

In January 2003, the RO denied the appellant's claim of 
entitlement to service connection for a personality disorder.  
The record does not indicate that he has submitted a timely 
Notice of Disagreement with that decision, and that claim, 
accordingly, is not on appeal before the Board.  38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302(a) (2003).


FINDING OF FACT

The appellant, whose active military service was from June 
21, 1976 to July 23, 1976, did not have active military 
service during a period of war as defined for VA benefits 
purposes, nor did he serve for a minimum of 90 days.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  
38 U.S.C.A. §§ 101, 1521(a), (j), 5107(a) (West 2002); 
38 C.F.R. §§ 3.2, 3.3, 3.6 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he should be awarded VA 
nonservice-connected pension benefits.  The sole question 
before the Board is whether the appellant meets the threshold 
eligibility requirements established by statute for a 
nonservice-connected pension.  

Pertinent law and regulations

Eligibility for VA pension benefits requires an initial 
showing that the claimant is a veteran who served on active 
duty for at least 90 days during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently 
defined by statute to encompass the following periods:  from 
April 21, 1898 to July 4, 1902 (the Spanish-American War); 
from May 9, 1916 to April 5, 1917 (the Mexican border 
period); from April 6, 1917 to November 11, 1918 (World War 
I); December 7, 1941 to December 31, 1946 (World War II); 
June 27, 1950 to January 31, 1955 (the Korean conflict); 
February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990 and 
ending on a date yet to be prescribed (the Persian Gulf War).  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



Analysis

Service department records establish that the appellant 
served from June 21, 1976 to July 23, 1976.  The appellant 
does not dispute those dates.  

The appellant is accordingly not eligible, by statute, for 
nonservice-connected pension benefits.  He neither served for 
a minimum of 90 days, nor did he serve during a period of 
war.  In making this determination, the Board must note that 
it is bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefor.  See 38 U.S.C.A. § 7104; Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
[payment of money from the Federal Treasury must be 
authorized by statute].

As a matter of law, the appellant did not serve during a 
period of war, or for a minimum of 90 days.  His appeal for 
nonservice-connected pension benefits fails, since he does 
not meet the threshold statutory requirement for eligibility 
for that benefit.  See Sabonis, supra.

Veterans Claims Assistance Act

The Board has considered whether further development of this 
claim is required under the Veterans Claims Assistance Act of 
2000 (VCAA).  Under the VCAA, VA has a duty to notify a 
claimant of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The record in this case reflects that the appellant, by means 
of a letter from the RO in September 2002, was informed of 
VA's duty to assist him.  The statement of the case that was 
furnished to him in August 2002 set forth the provisions of 
the VCAA.  In fact, however, the question of VA compliance 
with VCAA requirements is irrelevant; as explained above, the 
determination as to whether the appellant served during a 
period of war or a period of at least 90 days is based on one 
fact, and one fact only - the appellant's period of active 
service.  The service department has supplied this 
information, and the appellant has not indicated that this 
information is erroneous, or that he had other active 
service.  Indeed, the appellant has provided no cogent in his 
August 2002 VA Form 9, or elsewhere, pertaining to his lack 
of qualifying service.

No further development under the VCAA is warranted because 
there is no possibility whatever that any further development 
could substantiate the claim.  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) [the 
VCAA is not applicable where it could affect a pending matter 
and could have no application as a matter of law].

In summary, the appellant's claim is denied by operation of 
law.  


ORDER

Basic eligibility to entitlement to a permanent and total 
disability rating for pension purposes is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



